TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 22, 2013



                                      NO. 03-13-00321-CR


                              Austin McClure Bounds, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 21ST DISTRICT COURT OF LEE COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that the appeal should be dismissed for want of

jurisdiction: it is ORDERED, ADJUDGED and DECREED by the Court that the appeal be

dismissed in accordance with the opinion of this Court; and it appearing that the appellant is

indigent and unable to pay costs relating to this appeal, that no adjudication as to costs is made;

and that this decision be certified below for observance.